                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-707-RJC-DCK
 SHAKINA SMITH, individually and on behalf                 )
 of all others similarly situated,                         )
                                                           )
                 Plaintiff,                                )
                                                           )
     v.                                                    )       ORDER
                                                           )
 JAX LLC, d/b/a GOLDEN CORRAL,                             )
                                                           )
                 Defendant.                                )
                                                           )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 20) filed by Scott C. Harris, concerning R. Andrew Santillo

on April 3, 2020. R. Andrew Santillo seeks to appear as counsel pro hac vice for Plaintiff Shakina

Smith, individually and on behalf of all others similarly situated. Upon review and consideration

of the motion, which was accompanied by submission of the necessary fee and information, the

Court will grant the motion.


          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 20) is GRANTED. R. Andrew

Santillo is hereby admitted pro hac vice to represent Plaintiff Shakina Smith, individually and on

behalf of all others similarly situated.


                                           Signed: April 6, 2020
